


Exhibit 10.42

 

ISDAÒ

International Swaps and Derivatives Association, Inc.

 

2002 MASTER AGREEMENT

 

dated as of  April 29, 2008

 

JPMORGAN CHASE BANK,

and

TRIMAS CORPORATION

NATIONAL ASSOCIATION

 

 

(“Party A”)

 

(“Party B”)

 

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be  governed by this 2002 Master Agreement,
which includes the schedule (the “Schedule”), and the documents and  other
confirming evidence (each a “Confirmation”) exchanged between the parties or
otherwise effective for the  purpose of confirming or evidencing those
Transactions. This 2002 Master Agreement and the Schedule are together  referred
to as this “Master Agreement”.

 

Accordingly, the parties agree as follows:—

 

1.             Interpretation

 

(a)           Definitions. The terms defined in Section 14 and elsewhere in this
Master Agreement will have the  meanings therein specified for the purpose of
this Master Agreement.

 

(b)           Inconsistency. In the event of any inconsistency between the
provisions of the Schedule and the other  provisions of this Master Agreement,
the Schedule will prevail. In the event of any inconsistency between the 
provisions of any Confirmation and this Master Agreement, such Confirmation will
prevail for the purpose of the  relevant Transaction.

 

(c)           Single Agreement. All Transactions are entered into in reliance on
the fact that this Master Agreement and  all Confirmations form a single
agreement between the parties (collectively referred to as this “Agreement”),
and the  parties would not otherwise enter into any Transactions.

 

2.             Obligations

 

(a)           General Conditions.

 

(i)      Each party will make each payment or delivery specified in each
Confirmation to be made by it,   subject to the other provisions of this
Agreement.

 

(ii)     Payments under this Agreement will be made on the due date for value on
that date in the place of  the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely  transferable funds and in the
manner customary for payments in the required currency. Where settlement is  by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the  manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or  elsewhere in this
Agreement.

 

Copyright © 2002 by International Swaps and Derivatives Association, Inc.

 

--------------------------------------------------------------------------------


 

(iii)    Each obligation of each party under Section 2(a)(i) is subject to
(1) the condition precedent that no  Event of Default or Potential Event of
Default with respect to the other party has occurred and is continuing,  (2) the
condition precedent that no Early Termination Date in respect of the relevant
Transaction has  occurred or been effectively designated and (3) each other
condition specified in this Agreement to be a  condition precedent for the
purpose of this Section 2(a)(iii).

 

 (b)          Change of Account. Either party may change its account for
receiving a payment or delivery by giving  notice to the other party at least
five Local Business Days prior to the Scheduled Settlement Date for the payment
or  delivery to which such change applies unless such other party gives timely
notice of a reasonable objection to such  change.

 

(c)           Netting of Payments. If on any date amounts would otherwise be
payable:—

 

(i)      in the same currency; and

 

(ii)     in respect of the same Transaction,

 

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be  automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one  party
exceeds the aggregate amount that would otherwise have been payable by the
other  party, replaced by an  obligation upon the party by which the larger
aggregate amount would have been payable to pay to the other party the  excess
of the larger aggregate amount over the smaller aggregate amount.

 

The parties may elect in respect of two or more Transactions that a net amount
and payment obligation will be  determined in respect of all amounts payable on
the same date in the same currency in respect of those Transactions,  regardless
of whether such amounts are payable in respect of the same Transaction. The
election may be made in the  Schedule or any Confirmation by specifying that
“Multiple Transaction Payment Netting” applies to the Transactions  identified
as being subject to the election (in which case clause (ii) above will not apply
to such Transactions). If  Multiple Transaction Payment Netting is applicable to
Transactions, it will apply to those Transactions with effect  from the starting
date specified in the Schedule or such Confirmation, or, if a starting date is
not specified in the  Schedule or such Confirmation, the starting date otherwise
agreed by the parties in writing.  This election may be  made separately for
different groups of Transactions and will apply separately to each pairing of
Offices through  which the parties make and receive payments or deliveries.

 

(d)           Deduction or Withholding for Tax.

 

(i)      Gross-Up. All payments under this Agreement will be made without any
deduction or withholding  for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as  modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so 
required to deduct or withhold, then that party (“X”) will:—

 

(1)      promptly notify the other party (“Y”) of such requirement;

 

(2)      pay to the relevant authorities the full amount required to be deducted
or withheld  (including the full amount required to be deducted or withheld from
any additional amount paid by  X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or  withholding is required or
receiving notice that such amount has been assessed against Y;

 

(3)      promptly forward to Y an official receipt (or a certified copy), or
other documentation  reasonably acceptable to Y, evidencing such payment to such
authorities; and

 

ISDAÒ 2002

 

2

--------------------------------------------------------------------------------


 

(4)      if such Tax is an Indemnifiable Tax, pay to Y, in addition to the
payment to which Y is  otherwise entitled under this Agreement, such additional
amount as is necessary to ensure that the  net amount actually received by Y
(free and clear of Indemnifiable Taxes, whether assessed against  X or Y) will
equal the full amount Y would have received had no such deduction or
withholding  been required. However, X will not be required to pay any
additional amount to Y to the extent that  it would not be required to be paid
but for:—

 

 (A)  the failure by Y to comply with or perform any agreement contained in 
Section 4(a)(i), 4(a)(iii) or 4(d); or

 

(B)    the failure of a representation made by Y pursuant to Section 3(f) to be
accurate  and true unless such failure would not have occurred but for (I) any
action taken by a  taxing authority, or brought in a court of competent
jurisdiction, after a Transaction is  entered into (regardless of whether such
action is taken or brought with respect to a party  to this Agreement) or (II) a
Change in Tax Law.

 

(ii)     Liability. If:—

 

(1)      X is required by any applicable law, as modified by the practice of any
relevant  governmental revenue authority, to make any deduction or withholding
in respect of which X would  not be required to pay an additional amount to Y
under Section 2(d)(i)(4);

 

(2)      X does not so deduct or withhold; and

 

(3)      a liability resulting from such Tax is assessed directly against X,

 

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will  promptly pay to X the amount of such liability
(including any related liability for interest, but including any  related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in  Section 4(a)(i), 4(a)(iii) or 4(d)).

 

3.             Representations

 

Each party makes the representations contained in Sections 3(a), 3(b), 3(c),
3(d), 3(e) and 3(f) and, if specified in the  Schedule as applying, 3(g) to the
other party (which representations will be deemed to be repeated by each party
on  each date on which a Transaction is entered into and, in the case of the
representations in Section 3(f), at all times  until the termination of this
Agreement).  If any “Additional Representation” is specified in the Schedule or
any  Confirmation as applying, the party or parties specified for such
Additional Representation will make and, if  applicable, be deemed to repeat
such Additional Representation at the time or times specified for such
Additional Representation.

 

(a)           Basic Representations.

 

(i)      Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation  or incorporation and, if relevant under such
laws, in good standing;

 

(ii)     Powers. It has the power to execute this Agreement and any other
documentation relating to this  Agreement to which it is a party, to deliver
this Agreement and any other documentation relating to this  Agreement that it
is required by this Agreement to deliver and to perform its obligations under
this  Agreement and any obligations it has under any Credit Support Document to
which it is a party and has  taken all necessary action to authorise such
execution, delivery and performance;

 

3

--------------------------------------------------------------------------------


 

(iii)    No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with  any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or  other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or  affecting it or any of its assets;

 

(iv)    Consents. All governmental and other consents that are required to have
been obtained by it with  respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are  in full force and
effect and all conditions of any such consents have been complied with; and

 

(v)     Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to  which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their  respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws 
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general  application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

(b)           Absence of Certain Events. No Event of Default or Potential Event
of Default or, to its knowledge,  Termination Event with respect to it has
occurred and is continuing and no such event or circumstance would occur  as a
result of its entering into or performing its obligations under this Agreement
or any Credit Support Document to  which it is a party.

 

(c)           Absence of Litigation. There is not pending or, to its knowledge,
threatened against it, any of its Credit  Support Providers or any of its
applicable Specified Entities any action, suit or proceeding at law or in equity
or  before any court, tribunal, governmental body, agency or official or any
arbitrator that is likely to affect the legality,  validity or enforceability
against it of this Agreement or any Credit Support Document to which it is a
party or its  ability to perform its obligations under this Agreement or such
Credit Support Document.

 

(d)           Accuracy of Specified Information. All applicable information that
is furnished in writing by or on behalf  of it to the other party and is
identified for the purpose of this Section 3(d) in the Schedule is, as of the
date of the  information, true, accurate and complete in every material respect.

 

(e)           Payer Tax Representation. Each representation specified in the
Schedule as being made by it for the  purpose of this Section 3(e) is accurate
and true.

 

(f)            Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the  purpose of this Section 3(f) is accurate
and true.

 

(g)           No Agency. It is entering into this Agreement, including each
Transaction, as principal and not as agent of  any person or entity.

 

4.             Agreements

 

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or  under any Credit Support Document to
which it is a party:—

 

(a)           Furnish Specified Information. It will deliver to the other party
or, in certain cases under clause (iii)  below, to such government or taxing
authority as the other party reasonably directs:—

 

(i)      any forms, documents or certificates relating to taxation specified in
the Schedule or any  Confirmation;

 

(ii)     any other documents specified in the Schedule or any Confirmation; and

 

4

--------------------------------------------------------------------------------


 

(iii)    upon reasonable demand by such other party, any form or document that
may be required or  reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a  payment under this Agreement or
any applicable Credit Support Document without any deduction or  withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as  the completion, execution or submission of such form or document
would not materially prejudice the legal  or commercial position of the party in
receipt of such demand), with any such form or document to be  accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be  delivered with any reasonably required certification,

 

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably  practicable.

 

(b)           Maintain Authorisations. It will use all reasonable efforts to
maintain in full force and effect all consents of  any governmental or other
authority that are required to be obtained by it with respect to this Agreement
or any  Credit Support Document to which it is a party and will use all
reasonable efforts to obtain any that may become  necessary in the future.

 

(c)         Comply With Laws. It will comply in all material respects with all
applicable laws and orders to which it   may be subject if failure so to comply
would materially impair its ability to perform its obligations under this 
Agreement or any Credit Support Document to which it is a party.

 

(d)           Tax Agreement. It will give notice of any failure of a
representation made by it under Section 3(f) to be  accurate and true promptly
upon learning of such failure.

 

(e)           Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp
Tax levied or imposed upon it or in  respect of its execution or performance of
this Agreement by a jurisdiction in which it is incorporated, organised, 
managed and controlled or considered to have its seat, or where an Office
through which it is acting for the purpose  of this Agreement is located (“Stamp
Tax Jurisdiction”), and will indemnify the other party against any Stamp Tax 
levied or imposed upon the other party or in respect of the other party’s
execution or performance of this Agreement  by any such Stamp Tax Jurisdiction
which is not also a Stamp Tax Jurisdiction with respect to the other party.

 

5.             Events of Default and Termination Events

 

(a)           Events of Default. The occurrence at any time with respect to a
party or, if applicable, any Credit Support  Provider of such party or any
Specified Entity of such party of any of the following events constitutes
(subject to  Sections 5(c) and 6(e)(iv)) an event of default (an “Event of
Default”) with respect to such party:—

 

(i)      Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this  Agreement or delivery under Section 2(a)(i) or 9(h)(i)(2) or
(4) required to be made by it if such failure is  not remedied on or before the
first Local Business Day in the case of any such payment or the first Local 
Delivery Day in the case of any such delivery after, in each case, notice of
such failure is given to the party;

 

(ii)     Breach of Agreement; Repudiation of Agreement..

 

(1)       Failure by the party to comply with or perform any agreement or
obligation (other than an  obligation to make any payment under this Agreement
or delivery under Section 2(a)(i) or 9(h)(i)(2)  or (4) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i), 
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement  if such failure is not remedied within 30 days after notice
of such failure is given to the party; or

 

(2)       the party disaffirms, disclaims, repudiates or rejects, in whole or in
part, or challenges the  validity of, this Master Agreement, any Confirmation
executed and delivered by that party or any

 

5

--------------------------------------------------------------------------------


 

Transaction evidenced by such a Confirmation (or such action is taken by any
person or entity  appointed or empowered to operate it or act on its behalf);

 

(iii)      Credit Support Default.

 

(1)       Failure by the party or any Credit Support Provider of such party to
comply with or  perform any agreement or obligation to be complied with or
performed by it in accordance with any  Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

 

(2)       the expiration or termination of such Credit Support Document or the
failing or ceasing of  such Credit Support Document, or any security interest
granted by such party or such Credit  Support Provider to the other party
pursuant to any such Credit Support Document, to be in full  force and effect
for the purpose of this Agreement (in each case other than in accordance with
its  terms) prior to the satisfaction of all obligations of such party under
each Transaction to which such  Credit Support Document relates without the
written consent of the other party; or

 

(3)      the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in  whole or in part, or challenges the validity of, such
Credit Support Document (or such action is  taken by any person or entity
appointed or empowered to operate it or act on its behalf);

 

(iv)    Misrepresentation. A representation (other than a representation under
Section 3(e) or 3(f)) made  or repeated or deemed to have been made or repeated
by the party or any Credit Support Provider of such  party in this Agreement or
any Credit Support Document proves to have been incorrect or misleading in any 
material respect when made or repeated or deemed to have been made or repeated;

 

(v)     Default Under Specified Transaction.  The party, any Credit Support
Provider of such party or any  applicable Specified Entity of such party:—

 

                             (1)           defaults (other than by failing to
make a delivery) under a Specified Transaction or any  credit support
arrangement relating to a Specified Transaction and, after giving effect to any 
applicable notice requirement or grace period, such default results in a
liquidation of, an  acceleration of obligations under, or an early termination
of, that Specified Transaction;

 

                                    (2)           defaults, after giving effect
to any applicable notice requirement or grace period, in making  any payment due
on the last payment or exchange date of, or any payment on early termination of,
a  Specified Transaction (or, if there is no applicable notice requirement or
grace period, such default  continues for at least one Local Business Day);

 

                                    (3)           defaults in making any
delivery due under (including any delivery due on the last delivery  or exchange
date of) a Specified Transaction or any credit support arrangement relating to
a  Specified Transaction and, after giving effect to any applicable notice
requirement or grace period,  such default results in a liquidation of, an
acceleration of obligations under, or an early termination  of, all transactions
outstanding under the documentation applicable to that Specified Transaction; or

 

                                    (4)           disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity  of, a
Specified Transaction or any credit support arrangement relating to a Specified
Transaction  that is, in either case, confirmed or evidenced by a document or
other confirming evidence executed  and delivered by that party, Credit Support
Provider or Specified Entity (or such action is taken by  any person or entity
appointed or empowered to operate it or act on its behalf);

 

6

--------------------------------------------------------------------------------


 

(vi)    Cross Default.  If “Cross Default” is specified in the Schedule as
applying to the party, the  occurrence or existence of:—

 

                             (1)          a default, event of default or other
similar condition or event (however described) in  respect of such party, any
Credit Support Provider of such party or any applicable Specified Entity  of
such party under one or more agreements or instruments relating to Specified
Indebtedness of  any of them (individually or collectively) where the aggregate
principal amount of such agreements  or instruments, either alone or together
with the amount, if any, referred to in clause (2) below is  not less than the
applicable Threshold Amount (as specified in the Schedule) which has resulted
in  such Specified Indebtedness becoming, or becoming capable at such time of
being declared, due  and payable under such agreements or instruments before it
would otherwise have been due and  payable; or

 

                             (2)          a default by such party, such Credit
Support Provider or such Specified Entity  (individually or collectively) in
making one or more payments under such agreements or   instruments on the due
date for payment (after giving effect to any applicable notice requirement or  
grace period) in an aggregate amount, either alone or together with the amount,
if any, referred to in  clause (1) above, of not less than the applicable
Threshold Amount;

 

(vii)   Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified  Entity of such party:—

 

(1) is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes  insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its  debts as they become due;
(3) makes a general assignment, arrangement or composition with or for  the
benefit of its creditors; (4)(A) institutes or has instituted against it, by a
regulator, supervisor or  any similar official with primary insolvency,
rehabilitative or regulatory jurisdiction over it in the  jurisdiction of its
incorporation or organisation or the jurisdiction of its head or home office, a 
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any  bankruptcy or insolvency law or other similar law affecting
creditors’ rights, or a petition is  presented for its winding-up or liquidation
by it or such regulator, supervisor or similar official, or  (B) has instituted
against it a proceeding seeking a judgment of insolvency or bankruptcy or any 
other relief under any bankruptcy or insolvency law or other similar law
affecting creditors’ rights,  or a petition is presented for its winding-up or
liquidation, and such proceeding or petition is  instituted or presented by a
person or entity not described in clause (A) above and either (I) results  in a
judgment of insolvency or bankruptcy or the entry of an order for relief or the
making of an  order for its winding-up or liquidation or (II) is not dismissed,
discharged, stayed or restrained in  each case within 15 days of the institution
or presentation thereof; (5) has a resolution passed for its  winding-up,
official management or liquidation (other than pursuant to a consolidation 
amalgamation or merger); (6) seeks or becomes subject to the appointment of an
administrator,  provisional liquidator, conservator, receiver, trustee,
custodian or other similar official for it or for  all or substantially all its
assets; (7) has a secured party take possession of all or substantially all its 
assets or has a distress, execution, attachment, sequestration or other legal
process levied, enforced  or sued on or against all or substantially all its
assets and such secured party maintains possession,  or any such process is not
dismissed, discharged, stayed or restrained, in each case within 15 days 
thereafter; (8) causes or is subject to any event with respect to it which,
under the applicable laws of  any jurisdiction, has an analogous effect to any
of the events specified in clauses (1) to (7) above  (inclusive); or (9) takes
any action in furtherance of, or indicating its consent to, approval of, or 
acquiescence in, any of the foregoing acts; or

 

7

--------------------------------------------------------------------------------


 

(viii)   Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates  or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, or reorganises, 
reincorporates or reconstitutes into or as, another entity and, at the time of
such consolidation,   amalgamation, merger, transfer, reorganisation,
reincorporation or reconstitution:—

 

(1)           the resulting, surviving or transferee entity fails to assume all
the obligations of such party  or such Credit Support Provider under this
Agreement or any Credit Support Document to which it  or its predecessor was a
party; or

 

(2)           the benefits of any Credit Support Document fail to extend
(without the consent of the  other party) to the performance by such resulting,
surviving or transferee entity of its obligations  under this Agreement.

 

(b)           Termination Events. The occurrence at any time with respect to a
party or, if applicable, any Credit  Support Provider of such party or any
Specified Entity of such party of any event specified below constitutes
(subject  to Section 5(c)) an Illegality if the event is specified in clause
(i) below, a Force Majeure Event if the event is  specified in clause
(ii) below, a Tax Event if the event is specified in clause (iii) below, a Tax
Event Upon Merger if  the event is specified in clause (iv) below, and, if
specified to be applicable, a Credit Event Upon Merger if the event  is
specified pursuant to clause (v) below or an Additional Termination Event if the
event is specified pursuant to  clause (vi) below:—

 

(i)      Illegality. After giving effect to any applicable provision, disruption
fallback or remedy specified  in, or pursuant to, the relevant Confirmation or
elsewhere in this Agreement, due to an event or circumstance  (other than any
action taken by a party or, if applicable, any Credit Support Provider of such
party)  occurring after a Transaction is entered into, it becomes unlawful under
any applicable law (including  without limitation the laws of any country in
which payment, delivery or compliance is required by either  party or any Credit
Support Provider, as the case may be), on any day, or it would be unlawful if
the relevant  payment, delivery or compliance were required on that day (in each
case, other than as a result of a breach  by the party of Section 4(b)):—

 

(1)       for the Office through which such party (which will be the Affected
Party) makes and  receives payments or deliveries with respect to such
Transaction to perform any absolute or  contingent obligation to make a payment
or delivery in respect of such Transaction, to receive a  payment or delivery in
respect of such Transaction or to comply with any other material provision  of
this Agreement relating to such Transaction; or

 

(2)       for such party or any Credit Support Provider of such party (which
will be the Affected  Party) to perform any absolute or contingent obligation to
make a payment or delivery which such  party or Credit Support Provider has
under any Credit Support Document relating to such  Transaction, to receive a
payment or delivery under such Credit Support Document or to comply  with any
other material provision of such Credit Support Document;

 

(ii)     Force Majeure Event. After giving effect to any applicable provision,
disruption fallback or  remedy specified in, or pursuant to, the relevant
Confirmation or elsewhere in this Agreement, by reason of  force majeure or act
of state occurring after a Transaction is entered into, on any day:—

 

(1)       the Office through which such party (which will be the Affected Party)
makes and receives  payments or deliveries with respect to such Transaction is
prevented from performing any absolute  or contingent obligation to make a
payment or delivery in respect of such Transaction, from  receiving a payment or
delivery in respect of such Transaction or from complying with any other 
material provision of this Agreement relating to such Transaction (or would be
so prevented if such  payment, delivery or compliance were required on that
day), or it becomes impossible or 

 

8

--------------------------------------------------------------------------------


 

impracticable for such Office so to perform, receive or comply (or it would be
impossible or  impracticable for such Office so to perform, receive or comply if
such payment, delivery or  compliance were required on that day); or

 

(2)       such party or any Credit Support Provider of such party (which will be
the Affected Party)  is prevented from performing any absolute or contingent
obligation to make a payment or delivery  which such party or Credit Support
Provider has under any Credit Support Document relating to  such Transaction,
from receiving a payment or delivery under such Credit Support Document or  from
complying with any other material provision of such Credit Support Document (or
would be  so prevented if such payment, delivery or compliance were required on
that day), or it becomes  impossible or impracticable for such party or Credit
Support Provider so to perform, receive or  comply (or it would be impossible or
impracticable for such party or Credit Support Provider so to  perform, receive
or comply if such payment, delivery or compliance were required on that day),

 

so long as the force majeure or act of state is beyond the control of such
Office, such party or such Credit  Support Provider, as appropriate, and such
Office, party or Credit Support Provider could not, after using all  reasonable
efforts (which will not require such party or Credit Support Provider to incur a
loss, other than  immaterial, incidental expenses), overcome such prevention,
impossibility or impracticability;

 

(iii)    Tax Event.  Due to (1) any action taken by a taxing authority, or
brought in a court of competent  jurisdiction, after a Transaction is entered
into (regardless of whether such action is taken or brought with  respect to a
party to this Agreement) or (2) a Change in Tax Law, the party (which will be
the Affected  Party) will, or there is a substantial likelihood that it will, on
the next succeeding Scheduled Settlement Date  (A) be required to pay to the
other party an additional amount in respect of an Indemnifiable Tax under 
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(B) receive a payment from which an  amount is required to be deducted or
withheld for or on account of a Tax (except in respect of interest under 
Section 9(h)) and no additional amount is required to be paid in respect of such
Tax under Section 2(d)(i)(4)   (other than by reason of Section 2(d)(i)(4)(A) or
(B));

 

(iv)    Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled  Settlement Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax  under
Section 2(d)(i)(4) (except in respect of interest under Section 9(h)) or
(2) receive a payment from  which an amount has been deducted or withheld for or
on account of any Tax in respect of which the other  party is not required to
pay an additional amount (other than by reason of Section 2(d)(i)(4)(A) or (B)),
in  either case as a result of a party consolidating or amalgamating with, or
merging with or into, or transferring  all or substantially all its assets (or
any substantial part of the assets comprising the business conducted by it  as
of the date of this Master Agreement) to, or reorganising, reincorporating or
reconstituting into or as,   another entity (which will be the Affected Party)
where such action does not constitute a Merger Without  Assumption;

 

(v)     Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as  applying to the party, a Designated Event (as defined below)
occurs with respect to such party, any Credit  Support Provider of such party or
any applicable Specified Entity of such party (in each case, “X”) and such 
Designated Event does not constitute a Merger Without Assumption, and the
creditworthiness of X or, if  applicable, the successor, surviving or transferee
entity of X, after taking into account any applicable Credit  Support Document,
is materially weaker immediately after the occurrence of such Designated Event
than  that of X immediately prior to the occurrence of such Designated Event
(and, in any such event, such party  or its successor, surviving or transferee
entity, as appropriate, will be the Affected Party). A “Designated  Event” with
respect to X means that:—

 

(1)       X consolidates or amalgamates with, or merges with or into, or
transfers all or substantially  all its assets (or any substantial part of the
assets comprising the business conducted by X as of the

 

9

--------------------------------------------------------------------------------


 

date of this Master Agreement) to, or reorganises, reincorporates or
reconstitutes into or as, another  entity;

 

(2)       any person, related group of persons or entity acquires directly or
indirectly the beneficial  ownership of (A) equity securities having the power
to elect a majority of the board of directors (or  its equivalent) of X or
(B) any other ownership interest enabling it to exercise control of X; or

 

(3)       X effects any substantial change in its capital structure by means of
the issuance,  incurrence or guarantee of debt or the issuance of (A) preferred
stock or other securities convertible  into or exchangeable for debt or
preferred stock or (B) in the case of entities other than  corporations, any
other form of ownership interest; or

 

(vi)          Additional Termination Event. If any “Additional Termination
Event” is specified in the Schedule  or any Confirmation as applying, the
occurrence of such event (and, in such event, the Affected Party or  Affected
Parties will be as specified for such Additional Termination Event in the
Schedule or such  Confirmation).

 

(c)           Hierarchy of Events.

 

(i)            An event or circumstance that constitutes or gives rise to an
Illegality or a Force Majeure Event will  not, for so long as that is the case,
also constitute or give rise to an Event of Default under Section 5(a)(i), 
5(a)(ii)(1) or 5(a)(iii)(1) insofar as such event or circumstance relates to the
failure to make any payment or  delivery or a failure to comply with any other
material provision of this Agreement or a Credit Support  Document, as the case
may be.

 

(ii)           Except in circumstances contemplated by clause (i) above, if an
event or circumstance which would  otherwise constitute or give rise to an
Illegality or a Force Majeure Event also constitutes an Event of  Default or any
other Termination Event, it will be treated as an Event of Default or such other
Termination  Event, as the case may be, and will not constitute or give rise to
an Illegality or a Force Majeure Event.

 

(iii)          If an event or circumstance which would otherwise constitute or
give rise to a Force Majeure Event  also constitutes an Illegality, it will be
treated as an Illegality, except as described in clause (ii) above, and  not a
Force Majeure Event.

 

(d)           Deferral of Payments and Deliveries During Waiting Period.  If an
Illegality or a Force Majeure Event has  occurred and is continuing with respect
to a Transaction, each payment or delivery which would otherwise be  required to
be made under that Transaction will be deferred to, and will not be due until:—

 

(i)            the first Local Business Day or, in the case of a delivery, the
first Local Delivery Day (or the first  day that would have been a Local
Business Day or Local Delivery Day, as appropriate, but for the  occurrence of
the event or circumstance constituting or giving rise to that Illegality or
Force Majeure Event)  following the end of any applicable Waiting Period in
respect of that Illegality or Force Majeure Event, as  the case may be; or

 

(ii)           if earlier, the date on which the event or circumstance
constituting or giving rise to that Illegality or  Force Majeure Event ceases to
exist or, if such date is not a Local Business Day or, in the case of a
delivery,  a Local Delivery Day, the first following day that is a Local
Business Day or Local Delivery Day, as  appropriate.

 

(e)           Inability of Head or Home Office to Perform Obligations of Branch.
If (i) an Illegality or a Force  Majeure Event occurs under
Section 5(b)(i)(1) or 5(b)(ii)(1) and the relevant Office is not the Affected
Party’s head  or home office, (ii) Section 10(a) applies, (iii) the other party
seeks performance of the relevant obligation or 

 

10

--------------------------------------------------------------------------------


 

compliance with the relevant provision by the Affected Party’s head or home
office and (iv) the Affected Party’s head  or home office fails so to perform or
comply due to the occurrence of an event or circumstance which would, if that 
head or home office were the Office through which the Affected Party makes and
receives payments and deliveries  with respect to the relevant Transaction,
constitute or give rise to an Illegality or a Force Majeure Event, and such 
failure would otherwise constitute an Event of Default under Section 5(a)(i) or
5(a)(iii)(1) with respect to such party,  then, for so long as the relevant
event or circumstance continues to exist with respect to both the Office
referred to in  Section 5(b)(i)(1) or 5(b)(ii)(1), as the case may be, and the
Affected Party’s head or home office, such failure will  not constitute an Event
of Default under Section 5(a)(i) or 5(a)(iii)(1).

 

6.             Early Termination; Close-Out Netting

 

(a)           Right to Terminate Following Event of Default. If at any time an
Event of Default with respect to a party  (the “Defaulting Party”) has occurred
and is then continuing, the other party (the “Non-defaulting Party”) may, by
not  more than 20 days notice to the Defaulting Party specifying the relevant
Event of Default, designate a day not earlier  than the day such notice is
effective as an Early Termination Date in respect of all outstanding
Transactions. If,  however, “Automatic Early Termination” is specified in the
Schedule as applying to a party, then an Early  Termination Date in respect of
all outstanding Transactions will occur immediately upon the occurrence with
respect  to such party of an Event of Default specified in Section 5(a)(vii)(1),
(3), (5), (6) or, to the extent analogous thereto,  (8), and as of the time
immediately preceding the institution of the relevant proceeding or the
presentation of the  relevant petition upon the occurrence with respect to such
party of an Event of Default specified in  Section 5(a)(vii)(4) or, to the
extent analogous thereto, (8).

 

(b)           Right to Terminate Following Termination Event.

 

(i)      Notice. If a Termination Event other than a Force Majeure Event occurs,
an Affected Party will,  promptly upon becoming aware of it, notify the other
party, specifying the nature of that Termination Event  and each Affected
Transaction, and will also give the other party such other information about
that  Termination Event as the other party may reasonably require. If a Force
Majeure Event occurs, each party  will, promptly upon becoming aware of it, use
all reasonable efforts to notify the other party, specifying the  nature of that
Force Majeure Event, and will also give the other party such other information
about that  Force Majeure Event as the other party may reasonably require.

 

(ii)     Transfer to Avoid Termination Event.  If a Tax Event occurs and there
is only one Affected Party  or if a Tax Event Upon Merger occurs and the
Burdened Party is the Affected Party, the Affected Party will,  as a condition
to its right to designate an Early Termination Date under Section 6(b)(iv), use
all reasonable  efforts (which will not require such party to incur a loss,
other than immaterial, incidental expenses) to  transfer within 20 days after it
gives notice under Section 6(b)(i) all its rights and obligations under this 
Agreement in respect of the Affected Transactions to another of its Offices or
Affiliates so that such  Termination Event ceases to exist.

 

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect  within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the  notice is given under
Section 6(b)(i).

 

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior  written consent of the other party, which consent
will not be withheld if such other party’s policies in effect  at such time
would permit it to enter into transactions with the transferee on the terms
proposed.

 

(iii)    Two Affected Parties. If a Tax Event occurs and there are two Affected
Parties, each party will use  all reasonable efforts to reach agreement within
30 days after notice of such occurrence is given under  Section 6(b)(i) to avoid
that Termination Event.

 

11

--------------------------------------------------------------------------------


 

(iv)    Right to Terminate.

 

(1)               If:—

 

(A)      a transfer under Section 6(b)(ii) or an agreement under
Section 6(b)(iii), as the   case may be, has not been effected with respect to
all Affected Transactions within 30 days   after an Affected Party gives notice
under Section 6(b)(i); or

 

(B)       a Credit Event Upon Merger or an Additional Termination Event occurs,
or a Tax  Event Upon Merger occurs and the Burdened Party is not the Affected
Party,

 

the Burdened Party in the case of a Tax Event Upon Merger, any Affected Party in
the case of a  Tax Event or an Additional Termination Event if there are two
Affected Parties, or the Non-  affected Party in the case of a Credit Event Upon
Merger or an Additional Termination Event if  there is only one Affected Party
may, if the relevant Termination Event is then continuing, by not  more than 20
days notice to the other party, designate a day not earlier than the day such
notice is  effective as an Early Termination Date in respect of all Affected
Transactions.

 

(2)     If at any time an Illegality or a Force Majeure Event has occurred and
is then continuing  and any applicable Waiting Period has expired:—

 

(A)        Subject to clause (B) below, either party may, by not more than 20
days notice to  the other party, designate (I) a day not earlier than the day on
which such notice becomes  effective as an Early Termination Date in respect of
all Affected Transactions or (II) by  specifying in that notice the Affected
Transactions in respect of which it is designating the  relevant day as an Early
Termination Date, a day not earlier than two Local Business Days  following the
day on which such notice becomes effective as an Early Termination Date in 
respect of less than all Affected Transactions.  Upon receipt of a notice
designating an  Early Termination Date in respect of less than all Affected
Transactions, the other party  may, by notice to the designating party, if such
notice is effective on or before the day so  designated, designate that same day
as an Early Termination Date in respect of any or all  other Affected
Transactions.

 

(B)         An Affected Party (if the Illegality or Force Majeure Event relates
to performance  by such party or any Credit Support Provider of such party of an
obligation to make any  payment or delivery under, or to compliance with any
other material provision of, the   relevant Credit Support Document) will only
have the right to designate an Early  Termination Date under
Section 6(b)(iv)(2)(A) as a result of an Illegality under  Section 5(b)(i)(2) or
a Force Majeure Event under Section 5(b)(ii)(2) following the prior  designation
by the other party of an Early Termination Date, pursuant to 
Section 6(b)(iv)(2)(A), in respect of less than all Affected Transactions.

 

(c)           Effect of Designation.

 

(i)      If notice designating an Early Termination Date is given under
Section 6(a) or 6(b), the Early  Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or  Termination Event
is then continuing.

 

(ii)     Upon the occurrence or effective designation of an Early Termination
Date, no further payments or  deliveries under Section 2(a)(i) or 9(h)(i) in
respect of the Terminated Transactions will be required to be  made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in  respect of an Early Termination Date will be determined pursuant to Sections
6(e) and 9(h)(ii).

 

12

--------------------------------------------------------------------------------

 

(d)           Calculations; Payment Date.

 

(i)      Statement. On or as soon as reasonably practicable following the
occurrence of an Early  Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and  will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including any  quotations, market data or information from internal sources
used in making such calculations),  (2) specifying (except where there are two
Affected Parties) any Early Termination Amount payable and  (3) giving details
of the relevant account to which any amount payable to it is to be paid. In the
absence of  written confirmation from the source of a quotation or market data
obtained in determining a Close-out  Amount, the records of the party obtaining
such quotation or market data will be conclusive evidence of the  existence and
accuracy of such quotation or market data.

 

(ii)     Payment Date. An Early Termination Amount due in respect of any Early
Termination Date will,  together with any amount of interest payable pursuant to
Section 9(h)(ii)(2), be payable (1) on the day on  which notice of the amount
payable is effective in the case of an Early Termination Date which is
designated  or occurs as a result of an Event of Default and (2) on the day
which is two Local Business Days after the  day on which notice of the amount
payable is effective (or, if there are two Affected Parties, after the day on 
which the statement provided pursuant to clause (i) above by the second party to
provide such a statement is  effective) in the case of an Early Termination Date
which is designated as a result of a Termination Event.

 

(e)           Payments on Early Termination. If an Early Termination Date
occurs, the amount, if any, payable in  respect of that Early Termination Date
(the “Early Termination Amount”) will be determined pursuant to this 
Section 6(e) and will be subject to Section 6(f).

 

(i)      Events of Default. If the Early Termination Date results from an Event
of Default, the Early  Termination Amount will be an amount equal to (1) the sum
of (A) the Termination Currency Equivalent of  the Close-out Amount or Close-out
Amounts (whether positive or negative) determined by the Non-  defaulting Party
for each Terminated Transaction or group of Terminated Transactions, as the case
may be,  and (B) the Termination Currency Equivalent of the Unpaid Amounts owing
to the Non-defaulting Party less  (2) the Termination Currency Equivalent of the
Unpaid Amounts owing to the Defaulting Party. If the Early  Termination Amount
is a positive number, the Defaulting Party will pay it to the Non-defaulting
Party; if it  is a negative number, the Non-defaulting Party will pay the
absolute value of the Early Termination Amount  to the Defaulting Party.

 

(ii)     Termination Events.  If the Early Termination Date results from a
Termination Event:—

 

(1)      One Affected Party. Subject to clause (3) below, if there is one
Affected Party, the Early  Termination Amount will be determined in accordance
with Section 6(e)(i), except that references  to the Defaulting Party and to the
Non-defaulting Party will be deemed to be references to the  Affected Party and
to the Non-affected Party, respectively.

 

(2)      Two Affected Parties. Subject to clause (3) below, if there are two
Affected Parties, each  party will determine an amount equal to the Termination
Currency Equivalent of the sum of the  Close-out Amount or Close-out Amounts
(whether positive or negative) for each Terminated  Transaction or group of
Terminated Transactions, as the case may be, and the Early Termination  Amount
will be an amount equal to (A) the sum of (I) one-half of the difference between
the higher  amount so determined (by party “X”) and the lower amount so
determined (by party “Y”) and  (II) the Termination Currency Equivalent of the
Unpaid Amounts owing to X less (B) the  Termination Currency Equivalent of the
Unpaid Amounts owing to Y.  If the Early Termination  Amount is a positive
number, Y will pay it to X; if it is a negative number, X will pay the absolute 
value of the Early Termination Amount to Y.

 

13

--------------------------------------------------------------------------------


 

(3)      Mid-Market Events. If that Termination Event is an Illegality or a
Force Majeure Event,   then the Early Termination Amount will be determined in
accordance with clause (1) or (2) above,   as appropriate, except that, for the
purpose of determining a Close-out Amount or Close-out   Amounts, the
Determining Party will:—

 

(A) if obtaining quotations from one or more third parties (or from any of the  
Determining Party’s Affiliates), ask each third party or Affiliate (I) not to
take account of  the current creditworthiness of the Determining Party or any
existing Credit Support  Document and (II) to provide mid-market quotations; and

 

(B)   in any other case, use mid market values without regard to the
creditworthiness of  the Determining Party.

 

(iii)    Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because  “Automatic Early Termination” applies in respect of a
party, the Early Termination Amount will be subject to  such adjustments as are
appropriate and permitted by applicable law to reflect any payments or
deliveries  made by one party to the other under this Agreement (and retained by
such other party) during the period  from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

 

(iv)    Adjustment for Illegality or Force Majeure Event. The failure by a party
or any Credit Support  Provider of such party to pay, when due, any Early
Termination Amount will not constitute an Event of  Default under
Section 5(a)(i) or 5(a)(iii)(1) if such failure is due to the occurrence of an
event or  circumstance which would, if it occurred with respect to payment,
delivery or compliance related to a  Transaction, constitute or give rise to an
Illegality or a Force Majeure Event.  Such amount will (1) accrue  interest and
otherwise be treated as an Unpaid Amount owing to the other party if
subsequently an Early  Termination Date results from an Event of Default, a
Credit Event Upon Merger or an Additional  Termination Event in respect of which
all outstanding Transactions are Affected Transactions and  (2) otherwise accrue
interest in accordance with Section 9(h)(ii)(2).

 

(v)     Pre-Estimate. The parties agree that an amount recoverable under this
Section 6(e) is a reasonable  pre-estimate of loss and not a penalty. Such
amount is payable for the loss of bargain and the loss of  protection against
future risks, and, except as otherwise provided in this Agreement, neither party
will be  entitled to recover any additional damages as a consequence of the
termination of the Terminated  Transactions.

 

(f)            Set-Off.  Any Early Termination Amount payable to one party (the
“Payee”) by the other party (the  “Payer”), in circumstances where there is a
Defaulting Party or where there is one Affected Party in the case where  either
a Credit Event Upon Merger has occurred or any other Termination Event in
respect of which all outstanding  Transactions are Affected Transactions has
occurred, will, at the option of the Non-defaulting Party or the Non-  affected
Party, as the case may be (“X”) (and without prior notice to the Defaulting
Party or the Affected Party, as the  case may be), be reduced by its set-off
against any other amounts (“Other Amounts”) payable by the Payee to the  Payer
(whether or not arising under this Agreement, matured or contingent and
irrespective of the currency, place of  payment or place of booking of the
obligation).  To the extent that any Other Amounts are so set off, those Other 
Amounts will be discharged promptly and in all respects.  X will give notice to
the other party of any set-off effected  under this Section 6(f).

 

For this purpose, either the Early Termination Amount or the Other Amounts (or
the relevant portion of such  amounts) may be converted by X into the currency
in which the other is denominated at the rate of exchange at which  such party
would be able, in good faith and using commercially reasonable procedures, to
purchase the relevant  amount of such currency.

 

14

--------------------------------------------------------------------------------


 

If an obligation is unascertained, X may in good faith estimate that obligation
and set off in respect of the estimate,  subject to the relevant party
accounting to the other when the obligation is ascertained.

 

Nothing in this Section 6(f) will be effective to create a charge or other
security interest.  This Section 6(f) will be  without prejudice and in addition
to any right of set-off, offset, combination of accounts, lien, right of
retention or  withholding or similar right or requirement to which any party is
at any time otherwise entitled or subject (whether by  operation of law,
contract or otherwise).

 

7.             Transfer

 

Subject to Section 6(b)(ii), and to the extent permitted by applicable law,
neither this Agreement nor any interest or  obligation in or under this
Agreement may be transferred (whether by way of security or otherwise) by either
party  without the prior written consent of the other party, except that:—

 

(a)           a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or  merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to
any  other right or remedy under this Agreement); and

 

(b)           a party may make such a transfer of all or any part of its
interest in any Early Termination Amount payable  to it by a Defaulting Party,
together with any amounts payable on or with respect to that interest and any
other rights  associated with that interest pursuant to Sections 8, 9(h) and 11.

 

Any purported transfer that is not in compliance with this Section 7 will be
void.

 

8.             Contractual Currency

 

(a)           Payment in the Contractual Currency. Each payment under this
Agreement will be made in the relevant  currency specified in this Agreement for
that payment (the “Contractual Currency”). To the extent permitted by 
applicable law, any obligation to make payments under this Agreement in the
Contractual Currency will not be  discharged or satisfied by any tender in any
currency other than the Contractual Currency, except to the extent such  tender
results in the actual receipt by the party to which payment is owed, acting in
good faith and using  commercially reasonable procedures in converting the
currency so tendered into the Contractual Currency, of the full  amount in the
Contractual Currency of all amounts payable in respect of this Agreement. If for
any reason the  amount in the Contractual Currency so received falls short of
the amount in the Contractual Currency payable in  respect of this Agreement,
the party required to make the payment will, to the extent permitted by
applicable law,  immediately pay such additional amount in the Contractual
Currency as may be necessary to compensate for the  shortfall. If for any reason
the amount in the Contractual Currency so received exceeds the amount in the
Contractual  Currency payable in respect of this Agreement, the party receiving
the payment will refund promptly the amount of  such excess.

 

(b)           Judgments. To the extent permitted by applicable law, if any
judgment or order expressed in a currency  other than the Contractual Currency
is rendered (i) for the payment of any amount owing in respect of this 
Agreement, (ii) for the payment of any amount relating to any early termination
in respect of this Agreement or (iii) in  respect of a judgment or order of
another court for the payment of any amount described in clause (i) or
(ii) above,  the party seeking recovery, after recovery in full of the aggregate
amount to which such party is entitled pursuant to  the judgment or order, will
be entitled to receive immediately from the other party the amount of any
shortfall of the  Contractual Currency received by such party as a consequence
of sums paid in such other currency and will refund  promptly to the other party
any excess of the Contractual  Currency received by such party as a consequence
of sums  paid in such other currency if such shortfall or such excess arises or
results from any variation between the rate of  exchange at which the
Contractual Currency is converted into the currency of the judgment or order for
the purpose  of such judgment or order and the rate of exchange at which such
party is able, acting in good faith and using

 

15

--------------------------------------------------------------------------------


 

commercially reasonable procedures in converting the currency received into the
Contractual Currency, to purchase  the Contractual Currency with the amount of
the currency of the judgment or order actually received by such party.

 

 (c)          Separate Indemnities. To the extent permitted by applicable law,
the indemnities in this Section 8  constitute separate and independent
obligations from the other obligations in this Agreement, will be enforceable
as  separate and independent causes of action, will apply notwithstanding any
indulgence granted by the party to which  any payment is owed and will not be
affected by judgment being obtained or claim or proof being made for any other 
sums payable in respect of this Agreement.

 

(d)           Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it  would have suffered a loss had an
actual exchange or purchase been made.

 

9.             Miscellaneous

 

(a)           Entire Agreement. This Agreement constitutes the entire agreement
and understanding of the parties with  respect to its subject matter. Each of
the parties acknowledges that in entering into this Agreement it has not relied 
on any oral or written representation, warranty or other assurance (except as
provided for or referred to in this  Agreement) and waives all rights and
remedies which might otherwise be available to it in respect thereof, except
that  nothing in this Agreement will limit or exclude any liability of a party
for fraud.

 

(b)           Amendments. An amendment, modification or waiver in respect of
this Agreement will only be effective if  in writing (including a writing
evidenced by a facsimile transmission) and executed by each of the parties or 
confirmed by an exchange of telexes or by an exchange of electronic messages on
an electronic messaging system.

 

(c)           Survival of Obligations. Without prejudice to Sections
2(a)(iii) and 6(c)(ii), the obligations of the parties  under this Agreement
will survive the termination of any Transaction.

 

(d)           Remedies Cumulative. Except as provided in this Agreement, the
rights, powers, remedies and privileges  provided in this Agreement are
cumulative and not exclusive of any rights, powers, remedies and privileges
provided  by law.

 

(e)           Counterparts and Confirmations.

 

(i)      This Agreement (and each amendment, modification and waiver in respect
of it) may be executed  and delivered in counterparts (including by facsimile
transmission and by electronic messaging system), each  of which will be deemed
an original.

 

(ii)     The parties intend that they are legally bound by the terms of each
Transaction from the moment  they agree to those terms (whether orally or
otherwise). A Confirmation will be entered into as soon as  practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be  created by an exchange of telexes, by an exchange of electronic messages
on an electronic messaging system  or by an exchange of e-mails, which in each
case will be sufficient for all purposes to evidence a binding  supplement to
this Agreement. The parties will specify therein or through another effective
means that any  such counterpart, telex, electronic message or e-mail
constitutes a Confirmation.

 

(f)            No Waiver of Rights. A failure or delay in exercising any right,
power or privilege in respect of this  Agreement will not be presumed to operate
as a waiver, and a single or partial exercise of any right, power or  privilege
will not be presumed to preclude any subsequent or further exercise, of that
right, power or privilege or the  exercise of any other right, power or
privilege.

 

(g)           Headings. The headings used in this Agreement are for convenience
of reference only and are not to affect  the construction of or to be taken into
consideration in interpreting this Agreement.

 

16

--------------------------------------------------------------------------------


 

(h)           Interest and Compensation.

 

                                                (i)            Prior to Early
Termination. Prior to the occurrence or effective designation of an Early 
Termination Date in respect of the relevant Transaction:—

 

                                                                                               
(1)           Interest on Defaulted Payments. If a party defaults in the
performance of any payment  obligation, it will, to the extent permitted by
applicable law and subject to Section 6(c), pay interest  (before as well as
after judgment) on the overdue amount to the other party on demand in the same 
currency as the overdue amount, for the period from (and including) the original
due date for  payment to (but excluding) the date of actual payment (and
excluding any period in respect of  which interest or compensation in respect of
the overdue amount is due pursuant to clause (3)(B) or  (C) below), at the
Default Rate.

 

                                                                                               
(2)           Compensation for Defaulted Deliveries. If a party defaults in the
performance of any  obligation required to be settled by delivery, it will on
demand (A) compensate the other party to  the extent provided for in the
relevant Confirmation or elsewhere in this Agreement and (B) unless  otherwise
provided in the relevant Confirmation or elsewhere in this Agreement, to the
extent  permitted by applicable law and subject to Section 6(c), pay to the
other party interest (before as  well as after judgment) on an amount equal to
the fair market value of that which was required to be  delivered in the same
currency as that amount, for the period from (and including) the originally 
scheduled date for delivery to (but excluding) the date of actual delivery (and
excluding any period  in respect of which interest or compensation in respect of
that amount is due pursuant to clause (4)  below), at the Default Rate. The fair
market value of any obligation referred to above will be  determined as of the
originally scheduled date for delivery, in good faith and using commercially 
reasonable procedures, by the party that was entitled to take delivery.

 

                                                                                               
(3)           Interest on Deferred Payments. If:—

 

(A)          a party does not pay any amount that, but for Section 2(a)(iii),
would have been  payable, it will, to the extent permitted by applicable law and
subject to Section 6(c) and  clauses (B) and (C) below, pay interest (before as
well as after judgment) on that amount  to the other party on demand (after such
amount becomes payable) in the same currency as  that amount, for the period
from (and including) the date the amount would, but for  Section 2(a)(iii), have
been payable to (but excluding) the date the amount actually  becomes payable,
at the Applicable Deferral Rate;

 

(B)           a payment is deferred pursuant to Section 5(d), the party which
would otherwise  have been required to make that payment will, to the extent
permitted by applicable law,  subject to Section 6(c) and for so long as no
Event of Default or Potential Event of Default  with respect to that party has
occurred and is continuing, pay interest (before  as well as  after judgment) on
the amount of the deferred payment to the other party on demand (after  such
amount becomes payable) in the same currency as the deferred payment, for the 
period from (and including) the date the amount would, but for Section 5(d),
have been  payable to (but excluding) the earlier of the date the payment is no
longer deferred  pursuant to Section 5(d) and the date during the deferral
period upon which an Event of  Default or Potential Event of Default with
respect to that party occurs, at the Applicable  Deferral Rate; or

 

(C)           a party fails to make any payment due to the occurrence of an
Illegality or a Force  Majeure Event (after giving effect to any deferral period
contemplated by clause (B)  above), it will, to the extent permitted by
applicable law, subject to Section 6(c) and for so  long as the event or
circumstance giving rise to that Illegality or Force Majeure Event

 

17

--------------------------------------------------------------------------------


 

continues and no Event of Default or Potential Event of Default with respect to
that party  has occurred and is continuing, pay interest (before as well as
after judgment) on the  overdue amount to the other party on demand in the same
currency as the overdue amount,  for the period from (and including) the date
the party fails to make the payment due to the  occurrence of the relevant
Illegality or Force Majeure Event (or, if later, the date the  payment is no
longer deferred pursuant to Section 5(d)) to (but excluding) the earlier of the 
date the event or circumstance giving rise to that Illegality or Force Majeure
Event ceases  to exist and the date during the period upon which an Event of
Default or Potential Event  of Default with respect to that party occurs (and
excluding any period in respect of which  interest or compensation in respect of
the overdue amount is due pursuant to clause (B)  above), at the Applicable
Deferral Rate.

 

                                                                                               
(4)           Compensation for Deferred Deliveries. If:—

 

(A)          a party does not perform any obligation that, but for
Section 2(a)(iii), would have  been required to be settled by delivery;

 

(B)           a delivery is deferred pursuant to Section 5(d); or

 

(C)           a party fails to make a delivery due to the occurrence of an
Illegality or a Force  Majeure Event at a time when any applicable Waiting
Period has expired,

 

                                                                                               
the party required (or that would otherwise have been required) to make the
delivery will, to the  extent permitted by applicable law and subject to
Section 6(c), compensate and pay interest to the  other party on demand (after,
in the case of clauses (A) and (B) above, such delivery is required) if  and to
the extent provided for in the relevant Confirmation or elsewhere in this
Agreement

 

                                                (ii)           Early
Termination. Upon the occurrence or effective designation of an Early
Termination Date in  respect of a Transaction:—

 

                                                                                               
(1)           Unpaid Amounts. For the purpose of determining an Unpaid Amount in
respect of the  relevant Transaction, and to the extent permitted by applicable
law, interest will accrue on the  amount of any payment obligation or the amount
equal to the fair market value of any obligation  required to be settled by
delivery included in such determination in the same currency as that  amount,
for the period from (and including) the date the relevant obligation was (or
would have  been but for Section 2(a)(iii) or 5(d)) required to have been
performed to (but excluding) the  relevant Early Termination Date, at the
Applicable Close-out Rate.

 

                                                                                               
(2)           Interest on Early Termination Amounts. If an Early Termination
Amount is due in respect  of such Early Termination Date, that amount will, to
the extent permitted by applicable law, be paid  together with interest (before
as well as after judgment) on that amount in the Termination  Currency, for the
period from (and including) such Early Termination Date to (but excluding) the 
date the amount is paid, at the Applicable Close-out Rate.

 

                                                (iii)          Interest
Calculation. Any interest pursuant to this Section 9(h) will be calculated on
the basis of  daily compounding and the actual number of days elapsed.

 

18

--------------------------------------------------------------------------------


 

 10.         Offices; Multibranch Parties

 

(a)           If Section 10(a) is specified in the Schedule as applying, each
party that enters into a Transaction through an  Office other than its head or
home office represents to and agrees with the other party that, notwithstanding
the place  of booking or its jurisdiction of incorporation or organisation, its
obligations are the same in terms of recourse against  it as if it had entered
into the Transaction through its head or home office, except that a party will
not have recourse  to the head or home office of the other party in respect of
any payment or delivery deferred pursuant to Section 5(d)  for so long as the
payment or delivery is so deferred. This representation and agreement will be
deemed to be  repeated by each party on each date on which the parties enter
into a Transaction.

 

 (b)          If a party is specified as a Multibranch Party in the Schedule,
such party may, subject to clause (c) below,   enter into a Transaction through,
book a Transaction in and make and receive payments and deliveries with respect
to  a Transaction through any Office listed in respect of that party in the
Schedule (but not any other Office unless  otherwise agreed by the parties in
writing).

 

(c)           The Office through which a party enters into a Transaction will be
the Office specified for that party in the  relevant Confirmation or as
otherwise agreed by the parties in writing, and, if an Office for that party is
not specified  in the Confirmation or otherwise agreed by the parties in
writing, its head or home office. Unless the parties  otherwise agree in
writing, the Office through which a party enters into a Transaction will also be
the Office in which  it books the Transaction and the Office through which it
makes and receives payments and deliveries with respect to  the Transaction.
Subject to Section 6(b)(ii), neither party may change the Office in which it
books the Transaction or  the Office through which it makes and receives
payments or deliveries with respect to a Transaction without the prior  written
consent of the other party.

 

11.          Expenses

 

A Defaulting Party will on demand indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees,
execution fees and Stamp Tax, incurred by such other party by reason of the 
enforcement and protection of its rights under this Agreement or any Credit
Support Document to which the  Defaulting Party is a party or by reason of the
early termination of any Transaction, including, but not limited to, costs of
collection.

 

12.          Notices

 

(a)           Effectiveness. Any notice or other communication in respect of
this Agreement may be given in any manner  described below (except that a notice
or other communication under Section 5 or 6 may not be given by electronic 
messaging system or e-mail) to the address or number or in accordance with the
electronic messaging system or  e-mail details provided (see the Schedule) and
will be deemed effective as indicated:—

 

(i)      if in writing and delivered in person or by courier, on the date it is
delivered;

 

(ii)     if sent by telex, on the date the recipient’s answerback is received;

 

(iii)    if sent by facsimile transmission, on the date it is received by a
responsible employee of the  recipient in legible form (it being agreed that the
burden of proving receipt will be on the sender and will not  be met by a
transmission report generated by the sender’s facsimile machine);

 

(iv)    if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt  requested), on the date it is delivered or its
delivery is attempted;

 

(v)     if sent by electronic messaging system, on the date it is received; or

 

19

--------------------------------------------------------------------------------


 

(vi)    if sent by e-mail, on the date it is delivered,

 

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or  that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local 
Business Day, in which case that communication will be deemed given and
effective on the first following day that is  a Local Business Day.

 

(b)           Change of Details. Either party may by notice to the other change
the address, telex or facsimile number or  electronic messaging system or e-mail
details at which notices or other communications are to be given to it.

 

13.          Governing Law and Jurisdiction

 

(a)           Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in  the Schedule.

 

(b)           Jurisdiction. With respect to any suit, action or proceedings
relating to any dispute arising out of or in  connection with this Agreement
(“Proceedings”), each party irrevocably:—

 

(i)      submits:—

 

(1)         if this Agreement is expressed to be governed by English law, to
(A) the non-exclusive  jurisdiction of the English courts if the Proceedings do
not involve a Convention Court and (B) the  exclusive jurisdiction of the
English courts if the Proceedings do involve a Convention Court; or

 

(2)         if this Agreement is expressed to be governed by the laws of the
State of New York, to the  non-exclusive jurisdiction of the courts of the State
of New York and the United States District  Court located in the Borough of
Manhattan in New York City;

 

(ii)     waives any objection which it may have at any time to the laying of
venue of any Proceedings  brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient  forum and further waives the
right to object, with respect to such Proceedings, that such court does not
have  any jurisdiction over such party; and

 

(iii)    agrees, to the extent permitted by applicable law, that the bringing of
Proceedings in any one or  more jurisdictions will not preclude the bringing of
Proceedings in any other jurisdiction.

 

(c)           Service of Process. Each party irrevocably appoints the Process
Agent, if any, specified opposite its name  in the Schedule to receive, for it
and on its behalf, service of process in any Proceedings. If for any reason any 
party’s Process Agent is unable to act as such, such party will promptly notify
the other party and within 30 days  appoint a substitute process agent
acceptable to the other party. The parties irrevocably consent to service of
process  given in the manner provided for notices in Section 12(a)(i),
12(a)(iii) or 12(a)(iv). Nothing in this Agreement will  affect the right of
either party to serve process in any other manner permitted by applicable law.

 

(d)           Waiver of Immunities. Each party irrevocably waives, to the extent
permitted by applicable law, with  respect to itself and its revenues and assets
(irrespective of their use or intended use), all immunity on the grounds of 
sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, or  order for specific performance or
recovery of property, (iv) attachment of its assets (whether before or after 
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be  entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by 
applicable law, that it will not claim any such immunity in any Proceedings.

 

20

--------------------------------------------------------------------------------


 

14.          Definitions

 

As used in this Agreement:—

 

“Additional Representation” has the meaning specified in Section 3.

 

“Additional Termination Event” has the meaning specified in Section 5(b).

 

“Affected Party” has the meaning specified in Section 5(b).

 

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Force Majeure  Event Tax Event or Tax Event Upon
Merger, all Transactions affected by the occurrence of such Termination Event 
(which, in the case of an Illegality under Section 5(b)(i)(2) or a Force Majeure
Event under Section 5(b)(ii)(2), means  all Transactions unless the relevant
Credit Support Document references only certain Transactions, in which case 
those Transactions and, if the relevant Credit Support Document constitutes a
Confirmation for a Transaction, that  Transaction) and (b) with respect to any
other Termination Event, all Transactions.

 

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by  the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common  control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the  voting power of the
entity or person.

 

“Agreement” has the meaning specified in Section 1(c).

 

“Applicable Close-out Rate” means:—

 

(a)     in respect of the determination of an Unpaid Amount:—

 

(i)          in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii))  by a Defaulting Party, the Default Rate;

 

(ii)         in respect of obligations payable or deliverable (or which would
have been but for Section 2(a)(iii))   by a Non-defaulting Party, the
Non-default Rate;

 

(iii)        in respect of obligations deferred pursuant to Section 5(d), if
there is no Defaulting Party and for so  long as the deferral period continues,
the Applicable Deferral Rate; and

 

(iv)        in all other cases following the occurrence of a Termination Event
(except where interest accrues  pursuant to clause (iii) above), the Applicable
Deferral Rate; and

 

(b)     in respect of an Early Termination Amount:—

 

(i)          for the period from (and including) the relevant Early Termination
Date to (but excluding) the date  (determined in accordance with
Section 6(d)(ii)) on which that amount is payable:—

 

(1)           if the Early Termination Amount is payable by a Defaulting Party,
the Default Rate;

 

(2)           if the Early Termination Amount is payable by a Non-defaulting
Party, the Non-default  Rate; and

 

(3)           in all other cases, the Applicable Deferral Rate; and

 

21

--------------------------------------------------------------------------------


 

(ii)         for the period from (and including) the date (determined in
accordance with Section 6(d)(ii) on  which that amount is payable to (but
excluding) the date of actual payment:—

 

(1)           if a party fails to pay the Early Termination Amount due to the
occurrence of an event or  circumstance which would, if it occurred with respect
to a payment or delivery under a Transaction,  constitute or give rise to an
Illegality or a Force Majeure Event, and for so long as the Early  Termination
Amount remains unpaid due to the continuing existence of such event or
circumstance,  the Applicable Deferral Rate;

 

(2)           if the Early Termination Amount is payable by a Defaulting Party
(but excluding any  period in respect of which clause (1) above applies), the
Default Rate;

 

(3)           if the Early Termination Amount is payable by a Non-defaulting
Party (but excluding any  period in respect of which clause (1) above applies),
the Non-default Rate; and

 

(4)           in all other cases, the Termination Rate.

 

“Applicable Deferral Rate” means:—

 

(a)           for the purpose of Section 9(h)(i)(3)(A), the rate certified by
the relevant payer to be a rate offered to the  payer by a major bank in a
relevant interbank market for overnight deposits in the applicable currency,
such bank to  be selected in good faith by the payer for the purpose of
obtaining a representative rate that will reasonably reflect   conditions
prevailing at the time in that relevant market;

 

(b)           for purposes of Section 9(h)(i)(3)(B) and clause (a)(iii) of the
definition of Applicable Close-out Rate, the  rate certified by the relevant
payer to be a rate offered to prime banks by a major bank in a relevant
interbank market  for overnight deposits in the applicable currency, such bank
to be selected in good faith by the payer after  consultation with the other
party, if practicable, for the purpose of obtaining a representative rate that
will reasonably  reflect conditions prevailing at the time in that relevant
market; and

 

(c)           for purposes of Section 9(h)(i)(3)(C) and clauses (a)(iv),
(b)(i)(3) and (b)(ii)(1) of the definition of  Applicable Close-out Rate, a rate
equal to the arithmetic mean of the rate determined pursuant to clause (a) above
and  a rate per annum equal to the cost (without proof or evidence of any actual
cost) to the relevant payee (as certified by  it) if it were to fund or of
funding the relevant amount.

 

“Automatic Early Termination” has the meaning specified in Section 6(a).

 

“Burdened Party” has the meaning specified in Section 5(b)(iv).

 

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or  amendment to, any law (or in the application or
official interpretation of any law) that occurs after the parties enter  into
the relevant Transaction.

 

“Close-out Amount” means, with respect to each Terminated Transaction or each
group of Terminated Transactions  and a Determining Party, the amount of the
losses or costs of the Determining Party that are or would be incurred  under
then prevailing circumstances (expressed as a positive number) or gains of the
Determining Party that are or  would be realised under then prevailing
circumstances (expressed as a negative number) in replacing, or in providing 
for the Determining Party the economic equivalent of, (a) the material terms of
that Terminated Transaction or group  of Terminated Transactions, including the
payments and deliveries by the parties under Section 2(a)(i) in respect of  that
Terminated Transaction or group of Terminated Transactions that would, but for
the occurrence of the relevant  Early Termination Date, have been required after
that date (assuming satisfaction of the conditions precedent in

 

22

--------------------------------------------------------------------------------


 

Section 2(a)(iii)) and (b) the option rights of the parties in respect of that
Terminated Transaction or group of  Terminated Transactions.

 

Any Close-out Amount will be determined by the Determining Party (or its agent),
which will act in good faith and  use commercially reasonable procedures in
order to produce a commercially reasonable result. The Determining  Party may
determine a Close-out Amount for any group of Terminated Transactions or any
individual Terminated  Transaction but, in the aggregate, for not less than all
Terminated Transactions. Each Close-out Amount will be  determined as of the
Early Termination Date or, if that would not be commercially reasonable, as of
the date or dates  following the Early Termination Date as would be commercially
reasonable.

 

Unpaid Amounts in respect of a Terminated Transaction or group of Terminated
Transactions and legal fees and out-  of-pocket expenses referred to in
Section 11 are to be excluded in all determinations of Close-out Amounts.

 

In determining a Close-out Amount, the Determining Party may consider any
relevant information, including, without  limitation, one or more of the
following types of information:—

 

(i)            quotations (either firm or indicative) for replacement
transactions supplied by one or more third parties that  may take into account
the creditworthiness of the Determining Party at the time the quotation is
provided and the  terms of any relevant documentation, including credit support
documentation, between the Determining Party and the  third party providing the
quotation;

 

(ii)           information consisting of relevant market data in the relevant
market supplied by one or more third parties  including, without limitation,
relevant rates, prices, yields, yield curves, volatilities, spreads,
correlations or other  relevant market data in the relevant market; or

 

(iii)          information of the types described in clause (i) or (ii) above
from internal sources (including any of the  Determining Party’s Affiliates) if
that information is of the same type used by the Determining Party in the
regular  course of its business for the valuation of similar transactions.

 

The Determining Party will consider, taking into account the standards and
procedures described in this definition,  quotations pursuant to clause
(i) above or relevant market data pursuant to clause (ii) above unless the
Determining  Party reasonably believes in good faith that such quotations or
relevant market data are not readily available or would  produce a result that
would not satisfy those standards. When considering information described in
clause (i), (ii) or  (iii) above, the Determining Party may include costs of
funding, to the extent costs of funding are not and would not  be a component of
the other information being utilised. Third parties supplying quotations
pursuant to clause (i)  above or market data pursuant to clause (ii) above may
include, without limitation, dealers in the relevant markets,  end-users of the
relevant product, information vendors, brokers and other sources of market
information.

 

Without duplication of amounts calculated based on information described in
clause (i), (ii) or (iii) above, or other  relevant information, and when it is
commercially reasonable to do so, the Determining Party may in addition 
consider in calculating a Close-out Amount any loss or cost incurred in
connection with its terminating, liquidating or  re-establishing any hedge
related to a Terminated Transaction or group of Terminated Transactions (or any
gain  resulting from any of them).

 

Commercially reasonable procedures used in determining a Close-out Amount may
include the following:—

 

(1)           application to relevant market data from third parties pursuant to
clause (ii) above or information from  internal sources pursuant to clause
(iii) above of pricing or other valuation models that are, at the time of the 
determination of the Close-out Amount, used by the Determining Party in the
regular course of its business in pricing  or valuing transactions between the
Determining Party and unrelated third parties that are similar to the
Terminated  Transaction or group of Terminated Transactions; and

 

23

--------------------------------------------------------------------------------


 

(2)           application of different valuation methods to Terminated
Transactions or groups of Terminated Transactions  depending on the type,
complexity, size or number of the Terminated Transactions or group of
Terminated  Transactions.

 

“Confirmation” has the meaning specified in the preamble.

 

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange  control consent.

 

“Contractual Currency” has the meaning specified in Section 8(a).

 

“Convention Court” means any court which is bound to apply to the Proceedings
either Article 17 of the 1968  Brussels Convention on Jurisdiction and the
Enforcement of Judgments in Civil and Commercial Matters or  Article 17 of the
1988 Lugano Convention on Jurisdiction and the Enforcement of Judgments in Civil
and  Commercial Matters.

 

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

 

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

 

“Credit Support Provider” has the meaning specified in the Schedule.

 

“Cross-Default” means the event specified in Section 5(a)(vi).

 

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the  relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

“Defaulting Party” has the meaning specified in Section 6(a).

 

“Designated Event” has the meaning specified in Section 5(b)(v).

 

“Determining Party” means the party determining a Close-out Amount.

 

“Early Termination Amount” has the meaning specified in Section 6(e).

 

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

 

“electronic messages” does not include e-mails but does include documents
expressed in markup languages, and  “electronic messaging system” will be
construed accordingly.

 

“English law” means the law of England and Wales, and “English” will be
construed accordingly.

 

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

 

“Force Majeure Event” has the meaning specified in Section 5(b).

 

“General Business Day” means a day on which commercial banks are open for
general business (including dealings  in foreign exchange and foreign currency
deposits).

 

“Illegality” has the meaning specified in Section 5(b).

 

24

--------------------------------------------------------------------------------


 

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this  Agreement but for a present or former
connection between the jurisdiction of the government or taxation authority 
imposing such Tax and the recipient of such payment or a person related to such
recipient (including, without  limitation, a connection arising from such
recipient or related person being or having been a citizen or resident of  such
jurisdiction, or being or having been organised, present or engaged in a trade
or business in such jurisdiction, or  having or having had a permanent
establishment or fixed place of business in such jurisdiction, but excluding a 
connection arising solely from such recipient or related person having executed,
delivered, performed its obligations  or received a payment under, or enforced,
this Agreement or a Credit Support Document).

 

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any  relevant governmental revenue authority),
and “unlawful” will be construed accordingly.

 

“Local Business Day” means (a) in relation to any obligation under
Section 2(a)(i), a General Business Day in the  place or places specified in the
relevant Confirmation and a day on which a relevant settlement system is open
or  operating as specified in the relevant Confirmation or, if a place or a
settlement system is not so specified, as  otherwise agreed by the parties in
writing or determined pursuant to provisions contained, or incorporated by 
reference, in this Agreement, (b) for the purpose of determining when a Waiting
Period expires, a General Business  Day in the place where the event or
circumstance that constitutes or gives rise to the Illegality or Force Majeure 
Event, as the case may be, occurs, (c) in relation to any other payment, a
General Business Day in the place where the  relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment,   and, if that currency does not have a single recognised principal
financial centre, a day on which the settlement  system necessary to accomplish
such payment is open, (d) in relation to any notice or other communication,
including  notice contemplated under Section 5(a)(i), a General Business Day (or
a day that would have been a General  Business Day but for the occurrence of an
event or circumstance which would, if it occurred with respect to payment, 
delivery or compliance related to a Transaction, constitute or give rise to an
Illegality or a Force Majeure Event) in  the place specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by 
Section 2(b), in the place where the relevant new account is to be located and
(e) in relation to Section 5(a)(v)(2), a  General Business Day in the relevant
locations for performance with respect to such Specified Transaction.

 

“Local Delivery Day” means, for purposes of Sections 5(a)(i) and 5(d), a day on
which settlement systems necessary  to accomplish the relevant delivery are
generally open for business so that the delivery is capable of being 
accomplished in accordance with customary market practice, in the place
specified in the relevant Confirmation or, if  not so specified, in a location
as determined in accordance with customary market practice for the relevant
delivery.

 

“Master Agreement” has the meaning specified in the preamble.

 

“Merger Without Assumption” means the event specified in Section 5(a)(viii).

 

“Multiple Transaction Payment Netting” has the meaning specified in
Section 2(c).

 

“Non-affected Party” means, so long as there is only one Affected Party, the
other party.

 

“Non-default Rate” means the rate certified by the Non-defaulting Party to be a
rate offered to the Non-defaulting  Party by a major bank in a relevant
interbank market for overnight deposits in the applicable currency, such bank
to  be selected in good faith by the Non-defaulting Party for the purpose of
obtaining a representative rate that will  reasonably reflect conditions
prevailing at the time in that relevant market.

 

“Non-defaulting Party” has the meaning specified in Section 6(a).

 

“Office” means a branch or office of a party, which may be such party’s head or
home office.

 

“Other Amounts” has the meaning specified in Section 6(f).

 

25

--------------------------------------------------------------------------------


 

“Payee” has the meaning specified in Section 6(f).

 

“Payer” has the meaning specified in Section 6(f).

 

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would  constitute an Event of Default.

 

“Proceedings” has the meaning specified in Section 13(b).

 

“Process Agent” has the meaning specified in the Schedule.

 

“rate of exchange” includes, without limitation, any premiums and costs of
exchange payable in connection with the  purchase of or conversion into the
Contractual Currency.

 

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated,  organised, managed and controlled or
considered to have its seat, (b) where an Office through which the party is 
acting for purposes of this Agreement is located, (c) in which the party
executes this Agreement and (d) in relation to  any payment, from or through
which such payment is made.

 

“Schedule” has the meaning specified in the preamble.

 

“Scheduled Settlement Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with  respect to a Transaction.

 

“Specified Entity” has the meaning specified in the Schedule.

 

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or  otherwise, as principal or surety or
otherwise) in respect of borrowed money.

 

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect to  any such transaction) now existing or
hereafter entered into between one party to this Agreement (or any Credit 
Support Provider of such party or any applicable Specified Entity of such party)
and the other party to this Agreement  (or any Credit Support Provider of such
other party or any applicable Specified Entity of such other party) which is 
not a Transaction under this Agreement but (i) which is a rate swap transaction,
swap option, basis swap, forward rate  transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond 
option, interest rate option, foreign exchange transaction, cap transaction,
floor transaction, collar transaction,  currency swap transaction,
cross-currency rate swap transaction, currency option, credit protection
transaction, credit  swap, credit default swap, credit default option, total
return swap, credit spread transaction, repurchase transaction,   reverse
repurchase transaction, buy/sell-back transaction, securities lending
transaction, weather index transaction or  forward purchase or sale of a
security, commodity or other financial instrument or interest (including any
option with  respect to any of these transactions) or (ii) which is a type of
transaction that is similar to any transaction referred to  in clause (i) above
that is currently, or in the future becomes, recurrently entered into in the
financial markets  (including terms and conditions incorporated by reference in
such agreement) and which is a forward, swap, future,  option or other
derivative on one or more rates, currencies, commodities, equity securities or
other equity  instruments, debt securities or other debt instruments, economic
indices or measures of economic risk or value, or  other benchmarks against
which payments or deliveries are to be made, (b) any combination of these
transactions and  (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

 

“Stamp Tax” means any stamp, registration, documentation or similar tax.

 

“Stamp Tax Jurisdiction” has the meaning specified in Section 4(e).

 

26

--------------------------------------------------------------------------------


 

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest,  penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any  payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

 

“Tax Event” has the meaning specified in Section 5(b).

 

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

 

“Terminated Transactions” means, with respect to any Early Termination Date
(a) if resulting from an Illegality or  a Force Majeure Event, all Affected
Transactions specified in the notice given pursuant to Section 6(b)(iv), (b) if 
resulting from any other Termination Event, all Affected Transactions and (c) if
resulting from an Event of Default,  all Transactions in effect either
immediately before the effectiveness of the notice designating that Early
Termination  Date or, if Automatic Early Termination applies, immediately before
that Early Termination Date.

 

“Termination Currency” means (a) if a Termination Currency is specified in the
Schedule and that currency is freely  available, that currency, and
(b) otherwise, euro if this Agreement is expressed to be governed by English law
or  United States Dollars if this Agreement is expressed to be governed by the
laws of the State of New York.

 

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency,  such Termination Currency amount and, in respect of
any amount denominated in a currency other than the  Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party  making the relevant determination as being required to purchase such
amount of such Other Currency as at the  relevant Early Termination Date, or, if
the relevant Close-out Amount is determined as of a later date, that later
date,  with the Termination Currency at the rate equal to the spot exchange rate
of the foreign exchange agent (selected as  provided below) for the purchase of
such Other Currency with the Termination Currency at or about 11:00 a.m. (in 
the city in which such foreign exchange agent is located) on such date as would
be customary for the determination of  such a rate for the purchase of such
Other Currency for value on the relevant Early Termination Date or that later 
date. The foreign exchange agent will, if only one party is obliged to make a
determination under Section 6(e), be  selected in good faith by that party and
otherwise will be agreed by the parties.

 

“Termination Event” means an Illegality, a Force Majeure Event, a Tax Event, a
Tax Event Upon Merger or, if  specified to be applicable, a Credit Event Upon
Merger or an Additional Termination Event.

 

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of  any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

 

“Threshold Amount” means the amount, if any, specified as such in the Schedule.

 

“Transaction” has the meaning specified in the preamble.

 

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in  respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for 
Section 2(a)(iii) or due but for Section 5(d)) to such party under
Section 2(a)(i) or 2(d)(i)(4) on or prior to such Early  Termination Date and
which remain unpaid as at such Early Termination Date, (b) in respect of each
Terminated  Transaction, for each obligation under Section 2(a)(i) which was (or
would have been but for Section 2(a)(iii) or  5(d)) required to be settled by
delivery to such party on or prior to such Early Termination Date and which has
not  been so settled as at such Early Termination Date, an amount equal to the
fair market value of that which was (or  would have been) required to be
delivered and (c) if the Early Termination Date results from an Event of
Default, a  Credit Event Upon Merger or an Additional Termination Event in
respect of which all outstanding Transactions are  Affected Transactions, any
Early Termination Amount due prior to such Early Termination Date and which
remains  unpaid as of such Early Termination Date, in each case together with
any amount of interest accrued or other

 

27

--------------------------------------------------------------------------------


 

compensation in respect of that obligation or deferred obligation, as the case
may be, pursuant to Section 9(h)(ii)(1)  or (2), as appropriate.  The fair
market value of any obligation referred to in clause (b) above will be
determined as of  the originally scheduled date for delivery, in good faith and
using commercially reasonable procedures, by the party  obliged to make the
determination under Section 6(e) or, if each party is so obliged, it will be the
average of the  Termination Currency Equivalents of the fair market values so
determined by both parties.

 

“Waiting Period” means:—

 

(a)           in respect of an event or circumstance under Section 5(b)(i),
other than in the case of Section 5(b)(i)(2)   where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no  Waiting Period will apply), a period of three Local Business Days (or days
that would have been Local Business  Days but for the occurrence of that event
or circumstance) following the occurrence of that event or circumstance;  and

 

(b)           in respect of an event or circumstance under Section 5(b)(ii),
other than in the case of Section 5(b)(ii)(2)   where the relevant payment,
delivery or compliance is actually required on the relevant day (in which case
no  Waiting Period will apply), a period of eight Local Business Days (or days
that would have been Local Business  Days but for the occurrence of that event
or circumstance) following the occurrence of that event or circumstance.

 

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with  effect from the date specified on the first page of
this document.

 

 

JPMORGAN CHASE BANK

NATIONAL ASSOCIATION

 

TRIMAS CORPORATION

 

 

By:

/s/ Melissa McMahon

 

By:

/s/ Robert J. Zalupski

 

Name:  Melissa McMahon

 

 

Name:  Robert J. Zalupski

 

Title:  Managing Director and Associate

 

 

Title:  VP Finance & Treasurer

 

General Counsel

 

 

Date:  4/28/08

 

Date:  6/9/08

 

 

 

 

28

--------------------------------------------------------------------------------

 

SCHEDULE

to the

2002 MASTER AGREEMENT

 

dated as of April 29, 2008

 

between

 

JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION

(“Party A”)

and

TRIMAS CORPORATION

(“Party B”)

 

PART 1

 

Termination Provisions

 

(1)

“Specified Entity” means, in relation to Party A, for the purpose of:

 

 

 

Section 5(a)(v), any Affiliate of Party A;

 

 

 

Section 5(a)(vi), none;

 

 

 

Section 5(a)(vii), none; and

 

 

 

Section 5(b)(v), none;

 

 

 

and, in relation to Party B, for the purpose of:

 

 

 

Section 5(a)(v), any Affiliate of Party B;

 

 

 

Section 5(a)(vi), none;

 

 

 

Section 5(a)(vii), none; and

 

 

 

Section 5(b)(v), none.

 

 

(2)

“Specified Transaction” will have the meaning specified in Section 14 of this
Agreement.

 

 

(3)

The “Cross-Default” provisions of Section 5(a)(vi) will apply to Party A and
Party B, and for such purpose:

 

 

 

(a)

“Specified Indebtedness” will have the meaning specified in Section 14 of this
Agreement, except that such term shall not include obligations in

 

--------------------------------------------------------------------------------


 

respect of deposits received in the ordinary course of a party’s banking
business.

 

(b)           “Threshold Amount” means, with respect to Party A, an amount equal
to three percent of the shareholders’ equity of Party A; and with respect to
Party B, USD 15,000,000, or the equivalent thereof in any other currency or
currencies.

 

(c)           Section 5(a)(vi) of this Agreement will be deemed to be amended to
include the following at the end thereof:

 

“Notwithstanding the foregoing, a default under subsection (1) or (2) hereof
shall not constitute an Event of Default if (i) the default was caused solely by
error or omission of an administrative or operational nature; (ii) funds were
available to enable the party to make the payment when due; and (iii) the
payment is made within three Local Business Days of such failure to pay.”

 

(4)           The “Credit Event Upon Merger” provisions of Section 5(b)(v) will
not apply to Party A.  The “Credit Event Upon Merger” provisions of
Section 5(b)(v) will apply to Party B.

 

(5)           The “Automatic Early Termination” provision of Section 6(a) will
not apply to Party A or Party B.

 

(6)           “Termination Currency” will have the meaning set forth in
Section 14 of this Agreement.

 

(7)           Additional Termination Event will apply.  The following will
constitute an Additional Termination Event with respect to Party B as the
Affected Party:

 

The obligations of Party B under this Agreement cease to be equally and ratable
secured and/or guaranteed with the obligations of Party B under the Credit
Agreement (as defined below).

 

(8)           Additional Condition Precedent.  For the purposes of
Section 2(a)(iii) it shall be a condition precedent that no Additional
Termination Event with respect to the other party shall have occurred and be
continuing.

 

PART 2

Tax Representations

 

(1)           Payer Tax Representations.  For the purpose of Section 3(e) of
this Agreement, Party A and Party B each hereby make the following
representation:

 

2

--------------------------------------------------------------------------------


 

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 9(h) of this Agreement) to be made by it to
the other party under this Agreement.  In making this representation, it may
rely on (i) the accuracy of any representations made by the other party pursuant
to Section 3(f) of this Agreement, (ii) the satisfaction of the agreement
contained in Section 4(a)(i) or 4(a)(iii) of this Agreement and the accuracy and
effectiveness of any document provided by the other party pursuant to
Section 4(a)(i) or 4(a)(iii) of this Agreement and (iii) the satisfaction of the
agreement of the other party contained in Section 4(d) of this Agreement, except
that it will not be a breach of this representation where reliance is placed on
clause (ii) above and the other party does not deliver a form or document under
Section 4(a)(iii) by reason of material prejudice to its legal or commercial
position.

 

(2)           Payee Tax Representations.  For the purpose of Section 3(f) of
this Agreement, Party A and Party B each hereby make the following
representations:

 

It is a United States Person for U.S. federal income tax purposes and either
(a) is a financial institution or (b) is not acting as an agent for a person
that is not a United States Person for U.S. federal income tax purposes.

 

PART 3

Agreement to Deliver Documents

 

For the purpose of Sections 4(a)(i) and 4(a)(ii) of this Agreement, each party
agrees to deliver the following documents:

 

(a)           Tax forms, documents or certificates to be delivered are:

 

Party B agrees to deliver a complete and accurate United States Internal Revenue
Service Form W-9 (or any applicable successor form), in a manner reasonably
satisfactory to Party A, (I) upon execution of this Agreement; (II) promptly
upon reasonable demand of Party A, and (III) promptly upon learning that any
such form previously provided by Party B has become obsolete or incorrect (and
each such form is hereby identified for purposes of Section 3(d) of this
Agreement).

 

3

--------------------------------------------------------------------------------


 

(b)           Other documents to be delivered are:

 

Party required
to deliver
document

 

Form/Document/
Certificate

 

Date by which
to be delivered

 

Covered by
Section 3(d)
Representation

 

 

 

 

 

 

 

Party B

 

Annual Report of Party B and of its Credit Support Provider (as applicable)
containing consolidated financial statements certified by independent certified
public accountants and prepared in accordance with accounting principles that
are generally accepted in the country or countries in which Party B and its
Credit Support Provider (as applicable) is organized

 

Upon request

 

Yes

 

 

 

 

 

 

 

Party B

 

Unaudited consolidated financial statements of Party B and of its Credit Support
Provider (as applicable) for a fiscal quarter prepared in accordance with
accounting principles that are generally accepted in the country or countries in
which Party B and its Credit Support Provider (as applicable) is organized

 

Upon request

 

Yes

 

 

 

 

 

 

 

Party B

 

Certified copies of all corporate authorizations and any other documents with
respect to the execution, delivery and performance of this Agreement

 

Upon execution and delivery of this Agreement

 

Yes

 

 

 

 

 

 

 

Party A and Party B

 

Certificate of authority and specimen signatures of individuals executing this
Agreement, Confirmations and each Credit Support Document (as applicable)

 

Upon execution and delivery of this Agreement and thereafter upon request of the
other party

 

Yes

 

4

--------------------------------------------------------------------------------


 

PART 4

Miscellaneous

 

(1)           Addresses for Notices.  For the purpose of Section 12(a) of this
Agreement:

 

Address for notice or communications to Party A:

 

Any notice relating to a particular Transaction shall be delivered to the
address or facsimile number specified in the Confirmation of such Transaction. 
Any notice delivered for purposes of Sections 5 and 6 of this Agreement shall be
delivered to the following address:

 

JPMorgan Chase Bank, National Association

Attention:  Legal Department- Derivatives Practice Group

270 Park Avenue

New York, New York  10017-2070

Facsimile No.:  (212) 270-3625

 

Address for notice or communications to Party B:

 

TriMas Corporation

39400 Woodward Avenue, Ste 130

Bloomfield Hills, MI 48304

Attention: Joshua Sherbin, General Counsel

Phone: 248-631-5497

Fax: 248-631-5413

M:  248-802-4301

E-mail: joshsherbin@trimascorp.com

 

(2)           Process Agent.  For the purpose of Section 13(c) of this
Agreement:

 

Party A appoints as its Process Agent:  Not applicable.

Party B appoints as its Process Agent:  Not applicable.

 

(3)           Offices.  The provisions of Section 10(a) will apply to this
Agreement.

 

(4)           Multibranch Party.  For the purpose of Section 10 of this
Agreement:

 

Party A is a Multibranch Party and may act through any Office specified in a
Confirmation.

 

Party B is not a Multibranch Party.

 

5

--------------------------------------------------------------------------------


 

(5)           Credit Support Document.

 

The “Security Documents” (as defined in the Credit Agreement) shall constitute 
“Credit Support Documents” in relation to all of the obligations of Party B and
for all purposes of this Agreement.

 

(6)           Credit Support Provider.

 

Credit Support Provider means, in relation to Party A, not applicable.

 

Credit Support Provider means, in relation to Party B, the “guarantors” (as
defined in the Credit Agreement).

 

(7)           Governing Law.  This Agreement will be governed by and construed
in accordance with the laws of the State of New York (without reference to
choice of law doctrine).

 

(8)           Netting of Payments. “Multiple Transaction Payment Netting” will
apply for the purpose of Section 2(c) of this Agreement to all Transactions
starting from the date of this Agreement.

 

(9)           “Affiliate” will have the meaning specified in Section 14 of this
Agreement.

 

(10)         Absence of Litigation.  For the purpose of Section 3(c) of this
Agreement:

 

“Specified Entity” means, in relation to Party A, any Affiliate of Party A.

“Specified Entity” means, in relation to Party B, any Affiliate of Party B.

 

(11)         No Agency.  The provisions of Section 3(g) of this Agreement will
apply to this Agreement.

 

(12)         Additional Representation will apply.  For the purpose of Section 3
of this Agreement, the following will each constitute an Additional
Representation:

 

(h)           Relationship Between Parties.  Each party will be deemed to
represent to the other party on the date on which it enters into a Transaction
that (absent a written agreement between the parties that expressly imposes
affirmative obligations to the contrary for that Transaction):

 

(i)            Non-Reliance.  It is acting for its own account, and it has made
its own independent decisions to enter into that Transaction and as to whether
that Transaction is appropriate or proper for it based upon its own judgment and
upon advice from such advisers as it has deemed necessary.  It is not relying on
any communication (written or oral) of the other party as investment advice or
as a

 

6

--------------------------------------------------------------------------------


 

recommendation to enter into that Transaction, it being understood that
information and explanations related to the terms and conditions of a
Transaction will not be considered investment advice or a recommendation to
enter into that Transaction.  No communication (written or oral) received from
the other party will be deemed to be an assurance or guarantee as to the
expected results of that Transaction.

 

(ii)           Assessment and Understanding.  It is capable of assessing the
merits of and understanding (on its own behalf or through independent
professional advice), and understands and accepts, the terms, conditions and
risks of that Transaction.  It is also capable of assuming, and assumes, the
risks of that Transaction.

 

(iii)          Status of Parties.  The other party is not acting as a fiduciary
for or an adviser to it in respect of that Transaction.

 

(iv)          Other Transactions.  It understands and acknowledges that the
other party may, either in connection with entering into a Transaction or from
time to time thereafter, engage in open market transactions that are designed to
hedge or reduce the risks incurred by it in connection with such Transaction and
that the effect of such open market transactions may be to affect or reduce the
value of such Transaction.

 

(13)         Eligible Contract Participant. Each party represents to the other
party (which representation will be deemed to be repeated by each party on each
date on which a Transaction is entered into) that it is an “eligible contract
participant”, as defined in the Commodity Futures Modernization Act of 2000.

 

(14)         Recording of Conversations.  Each party (i) consents to the
recording of telephone conversations between the trading, marketing and other
relevant personnel of the parties and their Affiliates in connection with this
Agreement or any potential Transaction, (ii) agrees to obtain any necessary
consent of, and give any necessary notice of such recording to, its relevant
personnel and (iii) agrees, to the extent permitted by applicable law, that
recordings may be submitted in evidence in any Proceedings.

 

7

--------------------------------------------------------------------------------


 

PART 5

Other Provisions

 

(1)           Waiver of Jury Trial.  Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to this Agreement or any Credit
Support Document.  Each party (i) certifies that no representative, agent or
attorney of the other party or any Credit Support Provider has represented,
expressly or otherwise, that such other party would not, in the event of such a
suit, action or proceeding, seek to enforce the foregoing waiver and
(ii) acknowledges that it and the other party have been induced to enter into
this Agreement and provide for any Credit Support Document, as applicable, by,
among other things, the mutual waivers and certifications in this Section.

 

(2)           ISDA Definitions.  Reference is hereby made to the 2006 ISDA
Definitions (the “2006 Definitions”) and the 1998 FX and Currency Option
Definitions (the “FX Definitions”) (collectively the “ISDA Definitions”) each as
published by the International Swaps and Derivatives Association, Inc., which
are hereby incorporated by reference herein.  Any terms used and not otherwise
defined herein which are contained in the ISDA Definitions shall have the
meaning set forth therein.

 

(3)           Scope of Agreement.  Notwithstanding anything contained in this
Agreement to the contrary, any transaction (other than a repurchase transaction,
reverse repurchase transaction, buy/sell-back transaction or securities lending
transaction) which may otherwise constitute a “Specified Transaction” (without
regard to the phrase “which is not a Transaction under this Agreement but” in
the definition of “Specified Transaction”) for purposes of this Agreement which
has been or will be entered into between the parties shall constitute a
“Transaction” which is subject to, governed by, and construed in accordance with
the terms of this Agreement, unless any Confirmation with respect to a
Transaction entered into after the execution of this Agreement expressly
provides otherwise.

 

(4)           Inconsistency.  In the event of any inconsistency between any of
the following documents, the relevant document first listed below shall govern: 
(i) a Confirmation; (ii) the Schedule and Paragraph 11 or Paragraph 13 of an
ISDA Credit Support Annex (as applicable); (iii) the ISDA Definitions; and
(iv) the printed form of ISDA Master Agreement and ISDA Credit Support Annex (as
applicable).  In the event of any inconsistency between provisions contained in
the 2006 Definitions and the FX Definitions, the FX Definitions shall prevail.

 

(5)           Amendment to Section 6(f); Set-Off.   Section 6(f) of this
Agreement shall be amended by adding the following language immediately
following the last line of Section 6(f):

 

8

--------------------------------------------------------------------------------


 

“Notwithstanding anything to the contrary set forth in this Agreement, a party
(the “Delivering Party”) may, in its discretion, satisfy, in whole or in part,
any payment obligation arising under Section 6 in respect of any Early
Termination Date which is designated or occurs as a result of an Event of
Default in respect of which the other party is the Defaulting Party or which is
designated as a result of a Termination Event in respect of which the other
party is the sole Affected Party by delivering to such other party (the
“Receiving Party”), or for the account of the Receiving Party, bond(s), note(s),
or other debt instrument(s) issued or guaranteed by the Receiving Party and
owned or held legally or beneficially by or on behalf of the Delivering Party in
a face amount equal to the entirety or relevant part, as the case may be, of the
amount of such payment obligation.  Any bond, note, or other debt instrument
denominated in a currency other than the Termination Currency shall, for this
purpose, be valued in an amount of Termination Currency determined by the
Delivering Party based upon a currency exchange rate determined in a
commercially reasonable manner. Any delivery by a Delivering Party shall be made
in the manner customary for the relevant bond, note, or debt instrument
(including, without limitation, through a depository institution or clearance
system) or, if the Delivering Party deems such delivery to be impractical, in a
commercially reasonable manner determined by the Delivering Party.

 

(6)           “Credit Agreement” means the Credit Agreement, dated as of June 6,
2002, as Amended and Restated as of August 2, 2006, among TriMas Corporation,
TriMas Company LLC, the Subsidiary Term Borrowers party thereto, the Foreign
Subsidiary Borrowers party thereto, JPMorgan Chase Bank, N.A., as Administrative
Agent and Collateral Agent, and Comerica Bank, as Syndication Agent, as amended,
amended and restated, supplemented, extended, replaced or otherwise modified
from time to time; provided that if the obligations under the Credit Agreement
are paid in full, the Credit Agreement is otherwise terminated or canceled, or
Party A shall for any reason cease to remain a party thereto, Credit Agreement
means the Credit Agreement as it existed immediately prior to such event. 
Capitalized terms defined therein and not otherwise defined herein shall have
the meanings assigned in the Credit Agreement.

 

(7)           Further Agreements of Party B.  Party B agrees with Party A that
Party B will comply with each of the covenants set forth in Articles V and VI of
the Credit Agreement.

 

(8)           Additional Event of Default.  With respect to Party B, it shall
constitute an Event of Default under this Agreement if there shall occur any
Event of Default under the Credit Agreement.

 

(9)           Further Representations of Party B.  Party B represents and
warrants to Party A (which representations will be deemed to be repeated by
Party B on each date on which a Transaction is entered into) that (i) each of
the representations and

 

9

--------------------------------------------------------------------------------


 

warranties made by Party B in Article III of the Credit Agreement is true and
correct and no Event of Default under the Credit Agreement has occurred and is
continuing, and (ii) this Agreement and each Transaction entered into hereunder
constitutes a “Hedging Agreement” which has been or will be, as the case may be,
entered into in compliance with the Credit Agreement.

 

Please confirm your agreement to the terms of the foregoing Schedule by signing
below.

 

JPMORGAN CHASE BANK,

NATIONAL ASSOCIATION

 

TRIMAS CORPORATION

 

 

 

 

 

By:

/s/ Robert J. Zalupski

By:

/s/ Melissa McMahon

 

 

Name: Robert J. Zalupski

 

Name: Melissa McMahon

 

 

Title: VP Finance & Treasurer

 

Title: Managing Director and

 

 

 

Associate General Counsel

 

 

 

10

--------------------------------------------------------------------------------
